This action was brought originally in Columbiana Common Pleas by Paul Jones and Raymond Jones against K. L. Cobourn, Elsworth J. Kille, Jacob Culp, Charles V. Kille, C. E. Par-shall, and Rose B. Parshall to recover certain real estate.
It appears that K. L. Cobourn an attorney at law, was attorney of record for one Cara-dog Jones, administrator of the setate of Anna M. Jones. The personal property of the estate was insufficient to pay the debts and the court ordered at the request of the administrator, the property sold. At the public sale Cobourn purchased the property and subsequently sold it to a third party. The property has been resold several times.
The plaintiffs herein were minors at the timé of the sale.
The judgment of the Common Pleas against the heirs was affirmed by the Appeals on the ground that the purchasers were innocent purchasers for value without actual notice. The heirs in the Supreme Court contend:
1. That all facts relating to the sale to the attorney for the administrator are disclosed by the record and that therefore the subsequent purchasers took the property with notice.
2. That service of summons on minors is not binding.
3. That the attorney for the administrator could not have purchased the property without the consent of the heirs.